USCA11 Case: 21-10442     Date Filed: 08/20/2021   Page: 1 of 6



                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 21-10442
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:17-cr-00446-TCB-RGV-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                          versus

PEDRO MORENO,

                                                           Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (August 20, 2021)

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

     Pedro Moreno, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for compassionate release under 18 U.S.C.
          USCA11 Case: 21-10442       Date Filed: 08/20/2021   Page: 2 of 6



§ 3582(c)(1)(A), as amended by § 603 of the First Step Act of 2018, Pub. L. 115-

391, 132 Stat. 5194 (“First Step Act”), and its denial of his motion for

reconsideration. In his § 3582(c)(1)(A) motion, Moreno sought release to home

confinement based on medical conditions of post-surgical disability, schizophrenia,

depression, bipolar disorder, and paranoia, which he said weakened his immune

system and exacerbated his susceptibility to COVID-19. The district court denied

his motion, concluding that Moreno did not present extraordinary and compelling

reasons for a sentence reduction consistent with U.S Sentencing Guidelines Manual

(“U.S.S.G.”). § 1B1.13 and that the 18 U.S.C. § 3553(a) factors weighed against

granting a reduction. The court then denied Moreno’s motion for reconsideration,

and Moreno appealed. The government has moved for summary affirmance and to

stay the briefing schedule.

      Summary disposition is appropriate where “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case, or where . . . the appeal is frivolous.” Groendyke Transp.,

Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      We review a district court’s decision as to whether to reduce a sentence under

18 U.S.C. § 3582(c)(1)(A) for abuse of discretion. United States v. Harris, 989 F.3d

908, 909 (11th Cir. 2021). Abuse-of-discretion review “means that the district court

had a range of choice” and that we “cannot reverse just because we might have come


                                          2
          USCA11 Case: 21-10442        Date Filed: 08/20/2021    Page: 3 of 6



to a different conclusion.” Id. at 912 (quotation marks omitted). Nevertheless, a

district court abuses its discretion when it applies an incorrect legal standard, applies

the law unreasonably, or follows improper procedures. Diveroli v. United States,

803 F.3d 1258, 1262 (11th Cir. 2015). We also review the denial of a motion for

reconsideration for abuse of discretion. Cummings v. Dep’t of Corr., 757 F.3d 1228,

1234 (11th Cir. 2014). A motion for reconsideration “cannot be used to relitigate

old matters, raise arguments or present evidence that could have been raised prior to

the entry of judgment.” Id.

      As amended by the First Step Act, § 3582(c)(1)(A) permits district courts to

reduce a term of imprisonment upon a defendant’s motion where “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). Any

reduction must be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The policy statement applicable to § 3582(c)(1)(A) is found at U.S.S.G.

§ 1B1.13. United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021). Section

§ 1B1.13 provides that the court may reduce a term of imprisonment “if, after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” it finds, in relevant part, that extraordinary and compelling reasons

warrant the reduction. The court must also determine that the defendant is not a

danger to the safety of any other person or to the community, as provided in 18


                                           3
          USCA11 Case: 21-10442       Date Filed: 08/20/2021     Page: 4 of 6



U.S.C. § 3142(g), before it can reduce a sentence. See U.S.S.G. § 1B1.13; id.,

comment. (n.1).

      A defendant’s medical conditions are potential “extraordinary and compelling

reasons” warranting a sentence reduction. U.S.S.G. § 1B1.13, comment. (n.1).

Qualifying medical conditions include terminal illnesses or other serious physical or

cognitive conditions “that substantially diminish[] the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” Id., comment. (n.1(A)).

      Here, Moreno has abandoned any challenge to the orders on appeal by failing

to address the district court’s stated reasons for denying his § 3582(c)(1)(A) motion.

Instead, he contends that he is being illegally confined because he received

ineffective assistance of counsel and endured prosecutorial misconduct and an

invalid and coerced guilty plea. “While we read briefs filed by pro se litigants

liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (citation omitted).

      In any case, there is no substantial question that the district court properly

denied Moreno’s motion for compassionate release and his motion for

reconsideration. See Groendyke Transp., Inc., 406 F.2d at 1162. First, Moreno

presented no evidence to show that he suffered from his alleged medical conditions,

that his conditions were so serious or advanced to justify a sentence reduction, or


                                          4
          USCA11 Case: 21-10442       Date Filed: 08/20/2021    Page: 5 of 6



that his conditions led him to be more susceptible to COVID-19. See United States

v. Harris, 989 F.3d 908, 912 (11th Cir. 2021) (affirming the district court’s denial of

a prisoner’s motion for compassionate release where the prisoner argued that her

medical conditions justified her release because they increased her risk of

contracting COVID-19 but did not provide sufficient evidence that the medical

conditions increased the risk).

      Moreover, the district court explicitly considered the 18 U.S.C. § 3553(a)

factors in making its determination, concluding that Moreno’s short amount of time

served—less than fifteen percent of a fourteen-year sentence—and his prior drug

convictions did not weigh in favor of granting relief. The district court reasoned that

under these circumstances, release would not account for the nature and seriousness

of the offense, promote respect for the law, or provide adequate deterrence or

protection. We conclude that the district court’s decision fell within the “range of

choice it is afforded to exercise its discretion.” See Harris, 989 F.3d at 912. The

district court also did not abuse its discretion in denying Moreno’s motion for

reconsideration. That motion was merely an attempt to relitigate old matters and

raise arguments that could have been raised in his initial motion for relief. See

Cummings, 757 F.3d at 1234.

      Because there is no substantial question that the district court did not abuse its

discretion by denying Moreno’s motion for compassionate release or his motion for


                                           5
         USCA11 Case: 21-10442      Date Filed: 08/20/2021   Page: 6 of 6



reconsideration, the government’s motion for summary affirmance is GRANTED

and its motion to stay the briefing schedule is DENIED as moot.

      AFFIRMED.




                                        6